The following is the judgment rendered by the Court:
“The Court is unanimously of opinion, that there is error in the proceedings in this case, in this: that the Court instructed the jury that uninterrupted use and occupation of a road as a public road for upwards of twenty years, was conclusive evidence of its being a public road as to this prosecution;” therefore, the judgment is reversed, and a new trial awarded, “with instructions to admit the said evidence of twenty years use and occupation, as presumptive, but not conclusive evidence of the road’s being a public one.”